Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species I-III, as set forth in the Office action mailed on 02/02/2021, is hereby withdrawn and claim 5 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s response filed on 08/05/2022 incorporates the previously indicated allowable subject matter of claim 10 into the sole independent claim 1 overcome the prior art of record, additionally, the cancellation of claims 10-16 overcomes the previously raised 112 rejections, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-7, 9 and 17-18 (10 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

As it was mentioned in the previous Office Action, the closest prior art are Blecha (US 2014/0183391), Tanaka (US 5,566,922), Mogi (US 6,597,290), Hoffmann (US 6,267,138), Wheeler (US 2016/0169410), Arcella (US 5,329,465), Long (US 10,132,420), Watanabe (US 2014/0130907), Kajitani (US 2005/0242312) and Oldendorf (US 2018/0339816). Blecha and Tanaka teaches of examples of L-type vacuum gate valve similar to applicant's general invention. Oldendorf teaches of a vacuum closure device that comprises a position sensor coupled to the seat for measuring the position of the closure plate as the closure plate moves in an L-type manner similar to a feature of the claimed invention. Mogi, Hoffmann, Wheeler, Arcella, Long, Watanabe and Kajitani teaches of various examples of monitoring system for valves wherein position sensing is used to monitor and determine the health of the valve similar to applicant's general invention. However, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the vacuum valve (1) as claimed in claims 1-7, 9 and 17-18 and as shown in at least Figs. 3a-3c of the application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753